Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Claims
This Final Office Action is in reply to the amendments/arguments filed 11/19/2021.
Claims 2, 11 and 19 have been cancelled.
Claims 1, 3-10, 12-18 and 20 are pending.
Information Disclosure Statement
The Information Disclosure Statement received 4/24/2020 has been considered by the Examiner; an initialed copy is enclosed herewith.
Response to amendments/arguments
As it relates to the 35 USC 101 rejection, applicant generally states, “...The independent claims are amended, rendering the rejections moot...”, and that, “...the applicant has amended the independent claims in a way that, from a patent eligibility standpoint, is indistinguishable from the patent eligible claim of Example 39” and Example 42 of the most recent eligibility guidelines...”. Applicant’s arguments have been considered but are not persuasive.  Examiner maintains that claims 1, 3-10, 12-18 and 20 are directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more for the reasons noted below. Claims 1, 3-10, 12-18 and 20 are considered an abstract idea because the claims are directed to obtaining interaction information regarding a customer and an agent, identifying and aggregating information regarding the customer from multiple sources, determining an intent and a sentiment of a customer and indicating to the agent a particular action that will likely assist in providing customer support which can be considered an observation, evaluation, judgment, opinion which can be done by a human being with a pen and paper(i.e. without a computer). With the exception of generic computing components [“an interface, “one or more computers” “neural network”, “non-transitory computer-readable medium”], the limitations are merely using the computing components as a tool to perform the processes. There is nothing in the claims themselves that foreclose them from being performed by a human being with a pen and paper. The claims are further related to certain methods of organizing human activity grouping of ideas (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) since the steps for collecting, creating, obtaining, determining, aggregating, and receiving are directed to managing relationships or interactions between people (including following rules or instructions). Hence, the claim recites an abstract idea--see MPEP 2106.04(II). Examiner points out that this judicial exception is not integrated into a practical application because the additional elements “an interface, “neural network”, one or more computers, “non-transitory computer-readable medium ” are merely to provide instructions for organizing human interactions, and to implement the abstract idea recited above utilizing “an interface, “neural network”, one or more computers, “non-transitory computer-readable medium ”as a tool to perform the abstract idea, and generally links the  ‘neural network’ amounts to no more than applying the judicial exception using generic computing components, linking the use of the judicial exception to a computing environment, and adding insignificant extra-solution activity to the judicial exception. The neural network in this case is simply used to classify data (aggregated customer information, intent and sentiment of customer, prior agent/customer interaction) and further process information to provide an agent (an action).with conventional computing components. The neural network is only generally described in the disclosure as receiving training data and determining an action (para 35-37). There is/are no explicit definitions, mapping functions or algorithms to distinctly describe how the neural network is being trained. There is no improvement to the neural network itself; it is merely used to assist how the intent and sentiment information is classified and further processed via a generic computer Moreover, there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field; (3) nor do the claims apply the judicial exception with or by use of a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the 2019 PEG.  Instead the claimed limitations comprising the additional elements above for data gathering and analysis to implement the abstract idea recited above amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f)—see applicant’s specification (¶35-¶37). Further, as noted above, applicant’s nominal recitation of an “neural network” fails to recite a practical application because it simply amounts to further processing of information to provide an agent an action using a computer and amounts to no more than mere instruction (rules based logic) to apply the exception using a generic computer component, linking the use of the judicial exception to a computing environment, and adding insignificant extra-solution activity to the judicial exception—see MPEP 2106.05(d)(II). Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In view of the above, Examiner maintains that claims 1, 3-10, 12-18 and 20 are directed to non-statutory subject matter and are ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.
As it relates to the 35 USC 103 rejection, applicant’s amendments necessitated new grounds of rejection, therefore the arguments are moot Examiner has modified the rejection and addressed each of applicant’s claims in this Final Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3, 12 and 20 recite, “...providing the interaction information and the aggregated information to a second neural network; and receiving a classification from the second neural network as the sentiment of the customer, where the second neural network is trained to classify sentiments based on previous interaction information of customers and aggregated information of the customers....” . However, Examiner was not able to find support in applicant’s additional element of a second neural network is generally being used to process training data/set information (aggregated customer information, intent and sentiment of customer, prior agent/customer interaction...) to determine an action to assist an agent. Applicant's disclosure teaches a "generic computer system" (para 12 and para 42), and while a neural network is only generally described in the disclosure as receiving training data and determining an action (para 35-37), there is/are no explicit definitions, mapping functions or algorithms to distinctly describe or support a second neural network. Therefore, applicant’s disclosure fails to describe in sufficient details that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed (amended) subject matter, “...providing the interaction information and the aggregated information to a second neural network; and receiving a classification from the second neural network as the sentiment of the customer, where the second neural network is trained to classify sentiments based on previous interaction information of customers and aggregated information of the customers....”- see MPEP 2161.01 and 2163.07(b). The applicant is required to remove the claim limitations, or specifically point out in the specification where the limitations are disclosed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 3-10, 12-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 18 recite, “...creating training sets that include, as inputs of a neural network to be trained, the aggregated information of customers, the intents of the customers, and the sentiments of the customers and, as corresponding outputs of the neural network to be trained, the previous actions...” The Examiner is unable to determine the metes and bounds of this limitation.  What exactly is applicant claiming as ‘corresponding outputs of the neural network to be trained’)? Is applicant also claiming ‘the previous actions’ as inputs of the neural network to be trained? Applicant fails to distinctly describe what applicant is claiming as the inventive concept. For purposes of prior art, and giving the broadest reasonable interpretation of the claim limitations in light of the specification (¶36, ¶39), Examiner interprets this limitation as, “...creating training sets that include, as inputs of a neural network to be trained, the aggregated information of customers, the intents of the customers, and the sentiments of the customers and, the outcomes of the previous actions...”. The respective dependent claims do not remedy this flaw, therefore they are also rejected. Appropriate clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, 12-18 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 3-10, 12-18 and 20   are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims fall within one of the four statutory categories. 
Step 2A-Prong 1: Claim 1 which is representative of claims 10 and 18 recites in part, 
“...collecting aggregated information of customers, intents of the customers, sentiments of the customers, and previous actions performed by agents for the customers; creating training sets that include...the aggregated information of customers, the intents of the customers, and the sentiments of the customers and...the previous actions; ...obtaining interaction information regarding an interaction between a customer and an agent; identifying the customer from the interaction information; aggregating information regarding the customer from multiple sources; determining an intent of the customer from the interaction information and the aggregated information; determining a sentiment of a customer from the interaction information and the aggregated information; providing the information regarding the customer that was aggregated, the intent of the customer that was determined from the interaction information and the aggregated information, and the sentiment that was determined from the interaction information and the aggregated information... receiving  a particular action to indicate to the agent ... in response to providing the aggregated information, the intent, and the sentiment ...” 
The underlined limitations above demonstrate independent claims 1, 10 and 18 are directed toward the abstract idea for providing an agent information (an action) to support a customer in a computing environment. Applicant’s specification emphasizes a process for assisting an agent in providing support to a customer. It further describes obtaining interaction information whereby intent and sentiment of the customer is used to receive and provide an action that is likely to assist the agent with their interaction with the customer (¶4-¶7).
Claims 1, 10 and 18 are considered an abstract idea because as claimed the limitations of “...collecting aggregated information of customers, intents of the customers, sentiments of the customers, and previous actions performed by agents for the customers; creating training sets that include...the aggregated information of customers, the intents of the customers, and the sentiments of the customers and...the previous actions; ...obtaining interaction information regarding an interaction between a customer and an agent; identifying the customer from the interaction information; aggregating information regarding the customer from multiple sources; determining an intent of the customer from the interaction information and the aggregated information; determining a sentiment of a customer from the interaction information and the aggregated information; providing the information regarding the customer that was aggregated, the intent of the customer that was determined from the interaction information and the aggregated information, and the sentiment that was determined from the interaction information and the aggregated information... receiving  a particular action to indicate to the agent ... in response to providing the aggregated information, the intent, and the sentiment ...”  pertains to (i) Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) or by a human being with a pen and paper; and (ii) certain methods of organizing human activity, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims are directed to obtaining interaction information regarding a customer and an agent, identifying and aggregating information regarding the customer from multiple sources, determining an intent and a sentiment of a customer and indicating to the agent a particular action that will likely assist in providing customer support which can be considered an observation, evaluation, judgment, opinion which can be done by a human being with a pen and paper(i.e. without a computer). With the exception of generic computing components [“an interface, “one or more computers” “neural network”, “non-transitory computer-readable medium”], the limitations are merely using the computing components as a tool to perform the processes. There is nothing in the claims themselves that foreclose them from being performed by a human being with a pen and paper. The claims managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) since the steps for collecting, creating, obtaining, determining, aggregating, and receiving are directed to managing relationships or interactions between people (including following rules or instructions). Hence, the claim recites an abstract idea--see MPEP 2106.04(II).
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“an interface, “neural network”, “one or more computers”, “non-transitory computer-readable medium ”] merely provide an abstract-idea based solution using “an interface, “neural network”, “one or more computers”, “non-transitory computer-readable medium ” for (collecting, creating, training, obtaining, aggregating, determining, providing, receiving and generating data (an action to assist the agent with customer interaction)) data gathering and analysis are merely to provide instructions for organizing human interactions, and to implement the abstract idea recited above utilizing “an interface, “neural network”, “one or more computers”, “non-transitory computer-readable medium ” as a tool to perform the abstract idea, and generally links the abstract idea to a particular technological environment. See MPEP 2106.05 (f-h). The office has long considered data gathering/processing and data output to be insignificant extra-solution activity, and these elements do not impose any meaningful limits on practicing the abstract idea—see MPEP 2106.05(g).
no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). The additional element of a neural network fails to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the abstract idea fails 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements [“an interface, “neural network”, “one or more computers”, “non-transitory computer-readable medium ”]  amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754;
Independent claims 10 and 18 recite substantially similar limitations as independent claim 1 and are therefore also considered abstract. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Dependent claims 3-9, 12-16, 17 and 20 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  Dependent claims 2-9, 11-17, 19 and 20 recite additional data gathering (receiving, providing, determining, identifying) and processing steps.  For example dependent claims 3, 12 and 20 recite in part, “…providing the interaction information and the aggregated information to a neural network;…”, claims 4 and 13 recite in part, “…determining from the interaction information and the aggregated information that ...”, claims 5 and 14 recite in part, “…obtaining, as the interaction information, …”, claims 6 and 15 recite in part “…determining a criticality score of the customer …”, claims 7 and 16 recite in part, “… identifying an account that is logged in according to the interaction information.…”, claims 8 and 17 recite in part, “…wherein aggregating the information regarding the customer from multiple sources comprises:…”, claim 9 recites in part, “… generating the interface to include…”, which are still directed toward the abstract idea identified previously 
Further, the additional elements including applicant’s ‘neural network’ amounts to no more than applying the judicial exception using generic computing components, linking the use of the judicial exception to a computing environment, and adding insignificant extra-solution activity to the judicial exception. The neural network in this case is simply used to classify data (aggregated customer information, intent and sentiment of customer, prior agent/customer interaction) and further process information to providing an agent (an action).with conventional computing components. The neural network is only generally described in the disclosure as receiving training data and determining an action (para 35-37). There is/are no explicit definitions, mapping functions or algorithms to distinctly describe how the neural network is being trained. There is no improvement to the neural network itself; it is merely used to assist how the intent and sentiment information is classified and further processed via a generic computer. Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The additional elements in the dependent claims only serves to further limit the abstract idea utilizing “an interface, “neural network”, “one or more computers”, “non-transitory computer-readable medium ” as a tool, and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as their 
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea for providing an agent (an action).
 Hence, claims 1, 3-10, 12-18 and 20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., US Patent Application Publication No US 2015/0235240 A1, in view of Walia, US Patent Application Publication No US 2017/0016177 A1, in further view of Konig et al., US Patent Application Publication No US 2017/0316438 A1.



With respect to Claims 1, 10 and 18,
Chang discloses,
collecting aggregated information of customers, intents of the customers, sentiments of the customers, and previous actions performed by agents for the customers; (¶32: “...the remote data gathering servers may collate information from a plurality of interaction channels and/or a plurality of devices accessed by the customers for interacting with an enterprise. ..”;¶54: “...the processor 202 of the system 200 may be configured to subject the stored past information in the memory 204 and the current information from one or more customer devices to a set of structured and un-structured data analytical models including text mining and predictive models (hereinafter collectively referred to as prediction models)... features that may be provisioned to the prediction models may include, but are not limited to, any combinations of words, features such as n-grams, unigrams, bigrams and trigrams, word phrases, part-of-speech of words, sentiment of words, sentiment of sentences, position of words, customer keyword searches, customer click data, customer web journeys, cross-channel journeys, call-flow, customer interaction history and the like.”;¶55: “...The received current information as well as stored past information of the customer may be subjected to transformation and further features may be generated from the transformed data. The feature vectors may be provided to prediction models, which may then predict at least one intention of the customer 602
obtaining interaction information regarding an interaction between a customer and an agent; (¶25: “…methods and apparatuses disclosed herein enable automatic correlation of interactions in different concurrent and/or sequential channels (for example, web channel, speech channel, native mobile channel, social channel, agent channel and branch channel) to the same customer and combine real-time correlation information, intention prediction and personalized action across interaction channels…”)
identifying the customer from the interaction information; (¶35: “…the customer may have logged in to one or more social networking media accounts or public interaction/sharing accounts, such as for example, in any of Facebook.TM., Twitter.TM., LinkedIn.TM. and the like. The apparatus 200 may accordingly record the presence of the customer in social channel. In still another illustrative example, the customer may be chatting on a chat application. The apparatus 200 may detect the presence of the customer in the messaging channel and record the presence accordingly. In an embodiment, one or more tracking cookies may be configured to be included in a device browser associated with the customer device, which may enable the apparatus 200 to identify the presence of the customer in an interaction channel. It is understood that determining presence of the customer in an interaction channel may be performed by the apparatus 200 based on stored data corresponding to the customer. As explained above, the profile information may include personal details, such as name, mailing address, contact information such as mobile phone number, login id, IP address and the like. Accordingly, an instance of invoking a native mobile application in a mobile phone may result in determination of the customer associated with the corresponding mobile phone number to be present in the native channel… If the customer is matched to an existing persona profile then the unique key for that profile is incorporated into the current interaction log for that customer. The current/on-going customer interaction may thereafter be linked to the persona present therein to facilitate the said correlation and given the persona's unique key…”)
aggregating information regarding the customer from multiple sources; (¶25: “…automatic correlation of interactions in different concurrent and/or sequential channels … to the same customer and combine real-time correlation information, intention prediction and personalized action across interaction channels…”;¶30: “…In addition to the interaction data, the memory 204 is configured to store profile information corresponding to the customer… information relating to products and services associated with the customer, social media account information, other related messaging or sharing platforms and the like. The customer information may further include information related to customer interests and preferences…”;¶35)
determining an intent of the customer from the interaction information and the aggregated information; (¶36: “…predict intention (also referred to herein as intent) of the customer based on said correlation of the one or more customer interactions to the at least one persona…. the apparatus 200 is caused to mine stored information corresponding to the customers and their interactions (i.e. interaction data). The stored information may be subjected to a set of text mining & predictive models (hereinafter collectively referred to as prediction models) for mining relevant information that drive the prediction of the customer intent… prediction models may utilize any combination of the above-mentioned input features along with the customer interaction data such… to predict the customer's likely intents. The mined information enables the apparatus 200 to infer intents of the customers for being present in the interaction channel…”)
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising(Fig 2, ¶23: “…laptops, personal computers, tablet computers, personal digital assistants, Smart watches, web-enabled wearable devices and the like…”;¶26: “…the apparatus 200 may be any machine capable of executing a set of instructions…”;¶28: “…the processor 202 is capable of executing the stored machine executable instructions…”;¶86: “…A computer-readable medium storing, embodying, or encoded with a computer program, or similar language, may be embodied as a tangible data storage device storing one or more software programs that are configured to cause a processor or computer to perform one or more operations…”)


determining a sentiment of a customer from the interaction information and the aggregated information;(¶69: “…if in addition to the natural language communication provided by the customer, more multi-modal data, i.e. data corresponding to customer interaction on one or more enterprise interaction channels using one or more devices, is received corresponding to the customer, then the prediction module 150 may be caused to predict one or more intentions of the customer based on the normalized text and the additional multi-modal data…The classifiers can be used to determine an intention of the customer (and in some cases, the customer's emotional state)… any combinations of words features such as n-grams, unigrams, bigrams and trigrams, word phrases, part-of-speech of words, sentiment of words, sentiment of sentences, position of words, customer keyword searches, customer click data, customer Web journeys, cross-channel journeys, call-flow, the customer interaction history and the like. In an embodiment, the classifiers may utilize any combination of the above-mentioned input features to predict the customer's likely intention. In some embodiments, the intention can be inferred and or predicted, based on prior or current activity, or can be specifically indicated by the customer...”)
providing the information regarding the customer that was aggregated, the intent of the customer that was determined from the interaction information and the aggregated information, and the sentiment that was determined from the interaction information and the aggregated information as an input to the neural network;( Figs 2-4, ¶69: “...the prediction module 150 may be configured to extract features from the textual data and provision the extracted features to classifiers. It is noted that the term textual data as used herein refers to the normalized text generated by performing one or more processing operations on the textual data corresponding to the natural language communication as well as remaining multi-modal data in the text form. The term ‘classifier’ as used herein corresponds to a machine learning model associated with learning algorithm from one among... an artificial neural network based algorithm, a modified naïve Bayes based algorithm and a naïve Bayes based algorithm. The classifiers can be used to determine an intention of the customer (and in some cases, the customer's emotional state). Examples of the features that are extracted may include, but are not limited to... sentiment of words, sentiment of sentences, position of words, customer keyword searches, customer click data, customer Web journeys, cross-channel journeys, call-flow, the customer interaction history and the like. In an embodiment, the classifiers may utilize any combination of the above-mentioned input features to predict the customer's likely intention. In some embodiments, the intention can be inferred and or predicted, based on prior or current activity, or can be specifically indicated by the customer...”)
creating training sets that include, the aggregated information of customers, the intents of the customers, and the sentiments of the customers and, the previous actions(Figs 6,¶20: “..the natural language communication received from customers from one or more interaction channels and/or multiple devices is converted into a common format... One or more classifiers are then applied to the cleaned or normalized text to predict at least one intention of the customer...”;¶22: “...the term ‘customer’ of the enterprise may refer to an individual, a group of individuals, an organizational entity, etc...”;¶23: “...facilitating customer intent prediction’ as used herein refers to analyzing customer interaction information along with any previous interaction data associated with the customer and predicting one or more likely intentions of the customer for interacting with the an agent of an enterprise...”;¶28: “...he information may also be collated from the plurality of devices utilized by the customers. To that effect, the communication interface 108 may be in operative communication with various customer touch points, such as electronic devices associated with the customers, Websites visited by the customers, devices used by customer support representatives (for example, voice agents, chat agents, IVR systems, in-store agents, and the like) engaged by the customers and the like..”;¶29;¶30: “...interaction data received corresponding to a customer may include... historical session experiences and results, customer relationship management (CRM) state and state changes, agent wrap-up notes, speech recordings/transcripts, chat transcripts, survey feedback, channels touched/used, sequence of channels touched/used, instructions, information, answers, actions given/performed by either enterprise system an artificial neural network based algorithm,…”;¶83: “…a provisioning of a reply to the customer is caused based on the predicted at least one intention. The reply is provisioned to the customer on the at least one enterprise related interaction Channel…”;¶88: “…the data collected from the multiple communications channels is used for cross-channel training, of the machine learning models. The model training is based on text normalization and classification…”.For purposes of prior art, giving the broadest reasonable interpretation of the claim limitation in light of the specification, Examiner interprets the limitation as.“...creating training sets that include, as inputs of a neural network to be trained, the aggregated information of customers, the intents of the customers, the sentiments of the customers and the previous actions performed by agents for the customers.
receiving a particular action to indicate to the agent as an output of the neural network in response to providing  the aggregated information, the intent, and the sentiment as the input to the neural network; (¶69-¶71; ¶69: “…the classifiers may utilize any combination of the above-mentioned input features to predict the customer's likely intention...”;¶70: “...The prediction module 150 may further be configured to evaluate the predicted customer's intent to provide guidance and to influence steps taken by the enterprise to engage the customer via one or more communications channels...”;¶71: “…the prediction module 150 may be configured to determine one or more recommendations for providing personalized treatment to the customer based on the predicted intent...Based on the predicted intention, the prediction module 150 may be caused to provide recommendations to improve the customer interaction experience and/or improve chances of a sale...”;¶73: “...with the content of the memory 104, cause the apparatus 100 to cause a provisioning of a reply to the customer based on predicted intention(s) or the one or more recommendations determined based on the prediction intention(s).; ¶83: “…a provisioning of a reply to the customer is caused based on the predicted at least one intention. The reply is provisioned to the customer on the at least one enterprise related the data collected from the multiple communications channels is used for cross-channel training, of the machine learning models. The model training is based on text normalization and classification…”) 
generating an interface to provide the agent based at least on the particular action (¶73-¶77; ¶73: “…the reply may be provisioned to the customer on the at least one enterprise related interaction channel in response to the natural language communication…”;, ¶75: “…The apparatus 100 can then proceed to provision a reply, exemplarily depicted to be a weblink for the customer to provide his account number and authenticate himself. Once the customer has authenticated himself, the agent may provide a reply stating `Thank you John for providing your account information. The balance on your credit card account ending 5789 is 260 US Dollars`, thus satisfying the customer's intent for contacting the enterprise…”;¶77: “…The communication interface 108 may receive such natural language communication provided by the customer 560 on the WR channel, and provision such information to the processor 102. The textual data generator 130 in the processor 102 may convert the voice portion of the natural language communication to text form to generate textual data…”)
CATERBONE_J.001UChang discloses a method/system for improving customer interaction experiences whereby customer interactions over one or more interaction channels are correlated to at least one persona based on one or more persona profiles to predict an intention of the customer. Walia teaches a 
Chang and Waila disclose all the above limitations, the combination of Chang and Walia does not distinctly describe the following limitation, but Konig however as shown discloses,Chang and Waila 
creating training sets that include, as inputs of a neural network to be trained, the aggregated information of customers, the intents of the customers, and the sentiments of the customers and, as corresponding outputs of the neural network to be trained, the previous actions(¶63: “...Each of the individual customer models 232i includes all of the information about the customer's past interactions with the contact ..creating training sets that include, as inputs of a neural network to be trained, the aggregated information of customers, the intents of the customers, the sentiments of the customers and the previous actions performed by agents for the customer...”
training the neural network using the training sets; (¶87: “...The training data is separated into a training set, a test set, and a validation set, as is well known in the art, and the back propagation algorithm may be used to train, in operation 346, a deep neural network (e.g., a neural network 
Konig discloses a method for generating a predictor of customer behavior for a contact center utilizing neural networks. Chang, Walia and Konig are directed to the same field of endeavor since they are related to providing customer support/services in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for improving customer interaction experiences of Chang and the method/system for facilitating customer intent prediction of Walia with the neural network features as taught by Konig since it allows for training deep neural networks using customer models to forecast the behavior of individual customers and customers as a whole (¶76, ¶77).

With respect to claims 3, 12 and 20,
Chang, Walia and Konig disclose all of the above limitations, Walia further discloses,
wherein determining a sentiment of a customer from the interaction information and the aggregated information comprises: providing the interaction information and the aggregated information to a neural network; and 14ATTORNEY DOCKET No. 12587-0713001 / D18-222/03542-00-US receiving a classification from the neural network as the sentiment of the customer, where the neural network is trained to classify sentiments based on previous interaction information of customers and aggregated information of the customers.(¶69: “…the processor 102 is configured to, with the content of the memory 104, cause the apparatus 100 to predict at least one intention of the customer based, at least in part, on the normalized text corresponding to the natural language communication… The term `classifier` as used herein corresponds to a machine learning model associated with learning algorithm from one among a state vector machine (SVM) based algorithm, a Markov model based algorithm, a logical reasoning (LR) based algorithm, a decision tree based algorithm, an artificial neural network based algorithm, a modified naive Bayes based algorithm and a naive Bayes based algorithm. The classifiers can be used to determine an intention of the customer (and in some cases, the customer's emotional state)…. an artificial neural network based algorithm…The classifiers can be used to determine an intention of the customer (and in some cases, the customer's emotional state). Examples of the features that are extracted may include, but are not limited to, any combinations of words features such as n-grams, unigrams, bigrams and trigrams, word phrases, part-of-speech of words, sentiment of words, sentiment of sentences, position of words, customer keyword searches, customer click data, customer Web journeys, cross-channel journeys, call-flow, the customer interaction history and the like. In an embodiment, the classifiers may utilize any combination of the above-mentioned input features to predict the customer's likely intention. ”)
Chang, Walia and Konig are directed to the same field of endeavor since they are related to providing customer support/services in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for improving customer interaction experiences of Chang and the neural network features of Konig with the method/system for facilitating customer intent prediction of Walia since it allows for understanding customer intent, hence enabling the enterprise to more efficiently assist the customer, present relevant information, offers, products and services; hence increasing the likelihood of satisfying customer needs (Abstract, ¶69-¶77,¶86).
Konig further discloses,
second neural network (¶76: “...The predictors 220 may correspond to deep neural networks (a deep neural network being a neural network that has more than one hidden layer) and the process of generating the predictors 220 may involve training the deep neural networks using the generated customer models 232, where the predictors 220 compute the probability that a particular customer will take a particular action (e.g., contact within a particular time frame over a particular channel or contact regarding a particular topic), based on the characteristics identified in the model 232. As such, the customer models 232 may be thought of as containing a list or 
Konig discloses a method for generating a predictor of customer behavior for a contact center utilizing neural networks. Konig further discloses that  predictors 220 may correspond to deep neural networks, and training the deep neural networks using the generated customer models. Konig teaches that the the customer model 232 generated for a particular customer can be supplied as an input to a generated predictor 220 (e.g., a deep neural network), which will generate an output probability based on the supplied input. The prediction may be repeated for all customer models 232 to calculate a probability distribution of various events based on the current customer models 232. Chang, Walia and Konig are directed to the same field of endeavor since they are related to providing customer support/services in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for improving customer interaction experiences of Chang and 

With respect to claims 5 and 14,
Chang, Walia and Konig disclose all of the above limitations, Chang further discloses,
wherein obtaining interaction information regarding an interaction between a customer and an agent comprises: obtaining, as the interaction information, one or more of an audio representation of speech from the customer, a transcription of a call with the customer, or text entered by the customer.(¶36: “…In addition to interaction data from the current/on-going customer interactions, the apparatus 200 is caused to mine stored information corresponding to the customers and their interactions (i.e. interaction data). The stored information may be subjected to a set of text mining & predictive models (hereinafter collectively referred to as prediction models) for mining relevant information that drive the prediction of the customer intent…”)




With respect to claims 7 and 16,
Chang, Walia and Konig disclose all of the above limitations, Chang further discloses,
wherein identifying the customer from the interaction information comprises: identifying an account that is logged in according to the interaction information; and identifying the customer from the account that was identified.(¶35: “…if the apparatus 200 identifies an instance of a customer browsing a website corresponding to the selected product/service, then the apparatus 200 may be caused to determine the presence of the customer in the web channel. In yet another illustrative example, the customer may have logged in to one or more social networking media accounts or public interaction/sharing accounts, such as for example, in any of Facebook.TM., Twitter.TM., LinkedIn.TM. and the like. The apparatus 200 may accordingly record the presence of the customer in social channel…”)

With respect to claim 8 and 17,
Chang, Walia and Konig disclose all of the above limitations, Chang further discloses,
wherein aggregating the information regarding the customer from multiple sources comprises:  15ATTORNEY DOCKET No. 12587-0713001 / D18-222/03542-00-US aggregating the information regarding the customer from a social network, an order information database, and a complaint history database.(¶22: “…enterprises provide a website or a web portal (i.e. a web channel) to enable the customers to locate products/services of social channel, agent channel and branch channel) to the same customer and combine real-time correlation information, intention prediction and personalized action across interaction channels to provide the easiest and quickest appropriate resolution for customer issues, thereby improving customer interaction experiences…”;¶29: “…apparatus 200 to determine one or more personas associated with a customer based on customer activity on a plurality of interaction channels… if the customer has contacted a customer service center associated with the enterprise and interacted with an IVR system, then the customer's intention (referred to as `intent` hereinafter) for contacting the IVR system, the IVR options selected by the customer, whether the customer's concern was resolved or not and such other information related to customer activity on the IVR channel may be stored as interaction data”;¶30: “…stored profile information may include customer's name, contact details, personal and family information, financial information, information relating to products and services associated with the customer, social media account information, other related messaging or sharing platforms and the like…”)


With respect to claim 9,
Chang, Walia and Konig disclose all of the above limitations, Walia further discloses,
wherein generating an interface to provide the agent based at least on the particular action comprises: generating the interface to include text that indicates the particular action.(¶73-¶77; ¶73: “…the reply may be provisioned to the customer on the at least one enterprise related interaction channel in response to the natural language communication…”;, ¶75: “…the one or more processing operations performed on the textual data may generate normalized text as "can you help me with my credit card account dollar balance…The apparatus 100 can then proceed to provision a reply, exemplarily depicted to be a weblink for the customer to provide his account number and authenticate himself. Once the customer has authenticated himself, the agent may provide a reply stating `Thank you John for providing your account information. The balance on your credit card account ending 5789 is 260 US Dollars`, thus satisfying the customer's intent for contacting the enterprise…”;¶77: “…The communication interface 108 may receive such natural language communication provided by the customer 560 on the WR channel, and provision such information to the processor 102. The textual data generator 130 in the processor 102 may convert the voice portion of the natural language communication to text form to generate textual data…”)
CATERBONE_J.001UChang, Walia and Konig are directed to the same field of endeavor since they are related to improving customer interaction and providing customer support/services in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for improving customer interaction experiences of Chang with the neural networking features of Konig and the method/system for facilitating customer intent prediction as taught by fWalia since it allows for understanding customer intent, hence enabling the enterprise to more efficiently assist the customer, present relevant information, offers, products and services; hence increasing the likelihood of satisfying customer needs (Abstract, ¶69-¶77,¶86).

Claims 4, 6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Walia, Konig in further view of Makanawala et al., US Patent Application Publication No US2013/0262320A1.
With respect to claims 4 and 13,
Chang, Walia and Konig disclose all of the above limitations, the combination of Chang, Walia and Konig does not distinctly describe the following limitations, but Makanawala however as shown discloses,
wherein determining a sentiment of a customer from the interaction information and the aggregated information comprises: determining from the interaction information and the aggregated information that the customer is angry.(¶44: “…The queue prioritization system 2811 may  the system may include a list or database of words or phrases such as "disappointed", "angry", "waiting,” "junk," and "excellent" to determine the sentiment of the author of the message. Words or phrases that signify a bad or poor sentiment may result in a message sentiment score that contributes towards a higher overall message score, rather than words or phrases that are neutral or positive…”)
Makanawala discloses method/system for customer relationship management via a social activity management platform.CATERBONE_J.001U Chang, Walia, Konig and Makanawala are directed to the same field of endeavor since they are related to providing customer support/services in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for improving customer interaction experiences of Chang, the method/system for facilitating customer intent prediction of Walia, and the neural network features of Konig with the customer relationship management method/system as taught by Makanawala since it allows for further communicating with the customer utilizing social media systems and the social activity management system to resolve customer problems and for helping agents focus on high profile customers and key issues (¶24, ¶25, ¶28, ¶29).

With respect to claims 6 and 15,
Chang, Walia and Konig disclose all of the above limitations, the combination of Chang, Walia and Konig does not distinctly describe the following limitations, but Makanawala however as shown discloses,
determining a criticality score of the customer based on a number of connections that the customer has in a social network according to the aggregated information, wherein determining the particular action is further based on the criticality score of the customer(¶28: “…The social activity management platform 28 may include a prioritized message queue 28a that includes social media messages 28a 1, 28a2, 28a3, etc., as well as multiple systems 2811-2818 respectively including hardware or software modules 2811a-2818a that are utilized to manage social media messages, a communication module 2819 that is utilized to communicate with the social media system 22 and a text analysis system 2820, as described below. The systems 2811-2818 may include a queue prioritization system 2811 that includes a queue prioritization module 2811a, a customer identification system 2812 that includes a customer identification module 2812a, a similar message system 2813 that includes a similar message module 2813a, a recommended knowledgebase system 2814 that includes recommended knowledgebase module 2814a, an interaction history system 2815 that includes an interaction history module 2815a, a collaboration system 2816 that includes a collaboration module 2816a, an expert finder system 2817 customer level score indicating a measurement of an importance of the user. For example, the customer level score is determined based on at least one of an internal customer record of the user managed by an entity and one or more publically-accessible webpages describing the user…the queue prioritization system 2811 may determine a customer influence score indicating a measurement of an influence of the user in the social networking platform. For example, the customer influence score may be determined based on a number of user connections, friends, or followers of the user on the social networking platform…”)
Makanawala discloses method/system for customer relationship management via a social activity management platform.CATERBONE_J.001U Chang, Walia, Konig and Makanawala are directed to the same field of endeavor since they are related to providing customer support/services in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for improving customer interaction experiences of Chang, the method/system for facilitating customer intent prediction of Walia, and  the neural networking features of Konig with the customer relationship management method/system as taught by Makanawala since it allows for further communicating with the customer utilizing social media systems and the social activity management system to .

Conclusion
References cited but not used:
Schafer et al., US Patent Application Publication No US 2010/094788 A1, “Method for the Computer-assisted control and/or Regulation of a Technical System”, relating to a method and system for   computer-aided prediction of the dynamic behavior of a technical system, using neural networks.
Bansal et al., US Patent Application Publication No US  2019/0149488 A1, “Providing and Leveraging Implicit Signals Reflecting User-to-BOT Interaction”, relating to  a computer-implemented agent that provides a service to a user.
El Kailouby et al., US Patent Application Publication No US 2018/0035938 A1, “Customer Experience Analytics”, relating to systems and methods for collecting customer experience analytics data within a contact center and to guide control of aspects of the contact center in accordance with the collected customer experience analytics data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629